Title: To Thomas Jefferson from Benjamin Henry Latrobe, 26 November 1804
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Monday Novr. 26 1804 Wilmington.
                  
                  This day our board & its Committees finish their business. I shall get into the Mail, if possible today. At all events tomorrow & come on without the loss of a moments’ time. I am with the sincerest respect Yrs
                  
                     B Henry Latrobe.
                  
               